Argued October 5, 1938.
The issues raised on the trial of this case were almost wholly questions of fact. They were submitted by the learned trial judge to the jury in an adequate charge to which no exception was taken by defendant other than to the refusal to affirm its point for binding instructions. The jury found for the plaintiffs. The defendant's motion for a new trial was based on the propositions that the verdict was against the evidence and against the weight of the evidence. The court in banc refused a new trial. On appeal to this court, the defendant presents as grounds for a new trial the same reasons urged in the court below.
The appellate courts will not reverse the court below for refusing to grant a new trial on the ground that the verdict was against the evidence, or against the weight of the evidence, unless it clearly appears that the lower court abused its discretion in so deciding. We are not satisfied that it did so in this case.
Judgment affirmed. *Page 138